Citation Nr: 0004457	
Decision Date: 02/18/00    Archive Date: 02/23/00

DOCKET NO.  98-03 496A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUE

Whether there was clear and unmistakable error in the 
November 1997 Board of Veterans' Appeals (Board) decision 
which denied compensation under 38 U.S.C.A. § 1151 (West 
1991) for liver disease/hepatitis C due to a blood 
transfusion received at a VA medical facility.


REPRESENTATION

Moving Party Represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. M. Barnard, Counsel



INTRODUCTION

The veteran served on active duty from May 1954 to April 
1958.

This matter is currently before the Board on motion by the 
appellant as to whether there was clear and unmistakable 
error in a November 1997 Board decision.


FINDINGS OF FACT

1.  The November 1997 Board decision found that the 
preponderance of the evidence was against finding entitlement 
to compensation under 38 U.S.C.A. § 1151 for liver 
disease/hepatitis C due to a transfusion received at a VA 
facility in September 1990.

2.  The appellant has alleged that his claim should be 
granted because the evidence had shown that it was possible 
that the 1990 blood transfusion at the VA facility had 
resulted in his current hepatitis C and that the Board was 
therefore in error in denying the claim.


CONCLUSION OF LAW

The appellant's allegation of clear and unmistakable error in 
the November 1997 Board decision, which denied entitlement to 
compensation under 38 U.S.C.A. § 1151 for liver 
disease/hepatitis C due to a blood transfusion, fails to meet 
the threshold pleading requirements for revision of the Board 
decision on the grounds of clear and unmistakable error.  
38 U.S.C.A. § 7111 (West Supp. 1999); 38 C.F.R. §§ 20.1403, 
1404 (1999).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant has argued that there was clear and 
unmistakable error (CUE) in the November 1997 Board decision, 
which had found that the preponderance of the evidence had 
been against the veteran's claim for compensation under 
38 U.S.C.A. § 1151 for liver disease/hepatitis C due to a 
blood transfusion.

Motions for review of prior Board decisions on the grounds of 
CUE are adjudicated pursuant to the Board's Rules of 
Practice, at 38 C.F.R. §§ 20.1400- 1411 (1999).  Pursuant to 
38 C.F.R. § 20.1404(b), the motion alleging CUE in a prior 
Board decision must set forth clearly and specifically the 
alleged CUE, or errors of fact or law in the Board decision, 
the legal or factual basis for such allegations, and why the 
result would have been different but for the alleged error.  
Non-specific allegations of failure to follow regulations or 
failure to give due process, or any other general, non-
specific allegations of error, are insufficient to satisfy 
the requirement of the previous sentence.  Motions that fail 
to comply with the requirements set forth in this paragraph 
shall be denied.  The Board notes that it has original 
jurisdiction to determine whether CUE exists in a prior final 
Board decision.

38 C.F.R. § 20.1403 relates to what constitutes CUE and what 
does not, and provides as follows:

(a) General.  Clear and unmistakable error is a 
very specific and rare kind of error.  It is the 
kind of error, of fact or of law, that when called 
to the attention of later reviewers compels the 
conclusion, to which reasonable minds could not 
differ, that the result would have been manifestly 
different but for the error.  Generally, either the 
correct facts, as they were known at the time, were 
not before the Board, or the statutory and 
regulatory provisions extant at the time were 
incorrectly applied.


(b) Record to be reviewed.--(1) General.  Review 
for clear and unmistakable error in a prior Board 
decision must be based on the record and the law 
that existed when that decision was made.

(2) Special rule for Board decisions issued on or 
after July 21, 1992.  For a Board decision issued 
on or after July 21, 1992, the record that existed 
when that decision was made includes relevant 
documents possessed by the Department of Veterans 
Affairs not later than 90 days before such record 
was transferred to the Board for review in reaching 
that decision, provided that the documents could 
reasonably be expected to be part of the record.

(c) Errors that constitute clear and unmistakable 
error.  To warrant revision of a Board decision on 
the grounds of clear and unmistakable error, there 
must have been an error in the Board's adjudication 
of the appeal which, had it not been made, would 
have manifestly changed the outcome when it was 
made.  If it is not absolutely clear that a 
different result would have ensued, the error 
complained of cannot be clear and unmistakable.

(d) Examples of situations that are not clear and 
unmistakable error. -

(1) Changed diagnosis.  A new medical diagnosis 
that "corrects" an earlier diagnosis considered in 
a Board decision.

(2) Duty to assist.  The Secretary's failure to 
fulfill the duty to assist.

(3) Evaluation of evidence.  A disagreement as to 
how the facts were weighed or evaluated.

(e) Change in interpretation.  Clear and 
unmistakable error does not include the otherwise 
correct application of a statute or regulation 

where, subsequent to the Board decision challenged, 
there has been a change in the interpretation of 
the statute or regulation.

(Authority: 38 U.S.C.A. §§ 501(a), 7111).

The Board points out that a review for CUE in a prior Board 
decision must be based on the record and the law that existed 
when that decision was made.

In this case, the moving party has not demonstrated that the 
Board's November 1997 decision contains CUE.  That 
determination found that the preponderance of the evidence 
had not shown entitlement to compensation under 38 U.S.C.A. 
§ 1151 for liver disease/hepatitis C due to a blood 
transfusion at a VA medical facility.  The Board had found 
that, while one physician had opined that it was "possible" 
that the blood transfusion could have caused the onset of 
hepatitis C, there were other possible causal factors, such 
as sex and the veteran's noted history of alcohol abuse.  
Moreover, he had displayed abnormal liver function tests 
before the September 1990 surgery (he apparently had received 
no blood transfusions during a July 1987 hospitalization).  
The Board weighed this evidence and found that it did not 
support his claim.

The moving party argues that the evidence had shown the 
"possibility" of a relationship between the 1990 blood 
transfusion, thus establishing his claim.  Such an allegation 
does not constitute a valid claim of CUE.  As stated by the 
Court, for CUE to exist:

(1) "[e]ither the correct facts, as they were known 
at that time, were not before the adjudicator 
(i.e., more than a simple disagreement as to how 
the facts were weighed or evaluated), or the 
statutory or regulatory provisions extant at the 
time were incorrectly applied," (2) the error must 
be "undebatable" and the sort "which, had it not 
been made, would have manifestly changed the 
outcome at the time it was 

made," and (3) a determination that there was CUE 
must be based on the record and law that existed at 
the time of the prior adjudication in question.

Damrel v. Brown, 6 Vet. App. 242, 245 (1994) (quoting Russell 
v. Principi, 3 Vet. App. 310, 313-14 (1992)).

The Board must emphasize that the Court has consistently 
stressed the rigorous nature of the concept of CUE.  "Clear 
and unmistakable error is an administrative failure to apply 
the correct statutory and regulatory provisions to the 
correct and relevant facts; it is not mere misinterpretation 
of facts."  Oppenheimer v. Derwinski, 1 Vet. App. 370, 372 
(1991).  CUE "are errors that are undebatable, so that it can 
be said that reasonable minds could only conclude that the 
original decision was fatally flawed at the time it was 
made."  Russell, 3 Vet. App. at 313.  "It must always be 
remembered that [clear and unmistakable error] is a very 
specific and rare kind of 'error.'"  Fugo v. Brown, 6 Vet. 
App. 40, 43 (1993).  A disagreement with how the Board 
evaluated the facts is inadequate to raise the claim of clear 
and unmistakable error.  Luallen v. Brown, 8 Vet. App. 92, 95 
(1995).

The argument raised by the appellant relates to the weighing 
and interpretation of the evidence by the Board in November 
1997.  This argument represents a clear-cut example of 
disagreement as to how the evidence was interpreted and 
evaluated, and as such cannot constitute a basis for a 
finding of CUE.  See 38 C.F.R. § 20.1403(d)(3) (1999); see 
also Luallen, supra.

After a careful review of the evidence of record, it is 
concluded that the moving party has not set forth specific 
allegations of error, either of fact or law, in the November 
1997 decision by the Board.  Accordingly, in the absence of 
any additional allegations, the motion is denied.



ORDER

The motion for revision of the November 1997 Board decision 
on the grounds of CUE is denied.


		
	M. S. SIEGEL
	Acting Member, Board of Veterans' Appeals



 

